DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,347,954 (hereinafter ‘954 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘954 Patent. For instance, in claim 1 of the current application and in the ‘954 Patent, the applicant claims:

Application No. 17/497,248
Patent No. 11,347,954
A method for bar code generation performed by a device, the method comprising: obtaining a target code by compiling a source code, the target code being self-contained executable code comprising target computer readable instructions and comprising logic functions, wherein the target computer readable instructions are executable by a processor; and generating a target bar code embedded with the target code by encoding the target code, wherein the target code comprises at least one of the following logical functions: a first logical function for allowing a scanning device with a read permission to run the target code, a second logical function for allowing the target code to be run within a validity period, and a third logical function for calling and configuring target hardware in the scanning device to execute a target operation.
A method for bar code generation and display, applied to a terminal, comprising: obtaining a bar code encoding request comprising source code information; compiling the source code based on the bar code encoding request to generate a target code, the target code being self-contained executable code comprising computer readable instructions and comprising logic functions, wherein the computer readable instructions are executable by a processor; generating a target bar code embedded with the target code by encoding the target code in response to the bar code encoding request; and displaying the target bar code, wherein the target code comprises at least one of the following logical functions: a first logical function for allowing a scanning device with a read permission to run the target code, a second logical function for allowing the target code to be run within a validity period, and a third logical function for calling and configuring target hardware in the scanning device to execute a target operation.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-17 of the ‘954 Patent as a general teaching for a method for generating bar codes, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘954 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘954 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).	
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 would be allowed upon filing of a terminal disclaimer.
The applicant teaches a method and an apparatus for generating bar codes which includes obtaining a bar code encoding request having source code information, compiling the source code based on the bar code encoding request to generate a target code, wherein the target code being self-contained executable code having computer readable instructions and logic functions, generating a target bar code embedded with the target cod, wherein the target code comprises at least one of a first logical function for allowing a scanning device with a read permission to ran the target code, a second logical function for allowing the target code to be rum within a validity period, and a third logical function for calling and configuring target hardware in the scanning device to execute a target operation. These limitations in conjunction with other limitations m the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. See the examiner remarks.
Remark:
In response to the applicant’s amendments and arguments, the prior art rejection has been withdrawn. The claims remain rejected under nonstatutory double patenting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876